Citation Nr: 1702175	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-48 174	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.
 
2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee. 
 
3.  Entitlement to a compensable disability rating for right shin splints. 

4.  Entitlement to a compensable disability rating for left shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  In the October 2007 rating decision, the RO increased the rating of the left knee disability and right knee disability from noncompensable to 10 percent each effective February 13, 2007.  The RO continued noncompensable ratings for the right and left lower extremity shin splints.  The Veteran appealed. 

In March 2011, the Veteran testified at a hearing before a now retired Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

During the pendency of the appeal, the Veteran raised the issue of an effective date earlier than March 9, 1991 for service-connected left lower extremity shin splints under a theory of clear and unmistakable evidence (CUE).  This claim was adjudicated by the RO in December 2011.  The Veteran was notified of the denial in January 2012 and did not express disagreement.

In October 2012, the Board notified the Veteran that the Veterans Law Judge who presided over his March 2011 hearing had retired.  VA rules require that a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.717.  The Veteran opted to appear at another hearing before another Veterans Law Judge.  

In November 2012, the Board remanded the claim to the RO to schedule the hearing in accordance with the Veteran's wishes.  In September 2013, a hearing was held before the undersigned.  Pursuant to information developed during the hearing, the Board remanded again for further evidentiary development in March 2016.  Such development having been fully accomplished, there appear to be no further impediments to reaching an informed decision on these matters at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the September 2013 hearing on appeal, the Veteran stated that he had to stop taking pain medication, including Tylenol, due to an enlarged liver.  It is unclear whether he desires to file a secondary service connection claim for a liver disability.  Similarly, in correspondence received in July 2012, the Veteran appears to be raising questions involving disabilities affecting his ankles.  Again it is unclear whether he is asserting that his ankle complaints were caused by his knee and shin disabilities.  Therefore, these matters are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have compensable limitation of knee motion, as defined in Diagnostic Codes 5260 and 5261; however, he has painful motion in two major joints.  

2.  No ankylosis, subluxation or instability, dislocated cartilage, weakness, or acquired genu recurvatum is present.  

3.  The Veteran's bilateral shin splints affect both legs and result in pain and some functional limitations with standing and walking.



CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §38 C.F.R. §§ 3.400(o), 4.10, 4.45, 4.71a, Diagnostic Code 5003 (2016).

2.  A disability rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §38 C.F.R. §§ 3.400(o), 4.10, 4.45, 4.71a, Diagnostic Code 5003 (2016).

3.  A 10 percent disability rating for right shin splints is granted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.10, 4.45, 4.71a, Diagnostic Code 5262 (2016).

4.  A 10 percent disability rating for left shin splints is granted.   38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.10, 4.45, 4.71a, Diagnostic Code 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends his service-connected knee disabilities and bilateral shin splints cause greater functional impairment than is reflected by the currently-assigned disability ratings.  He asserts that without medication and steroid injections, he would be unable to function; that even with medication, he is unable to stand or walk for long periods of time.  He states he is unable to participate in many activities with his children.  He also asserts that his knees and shins keep him from obtaining higher-paying work, such as that available in the offshore oil industry.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran was notified in letters of March 2007 and October 2008 of his own and VA's duties for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the March 2011 and September 2013 hearings on appeal, the Veteran was given the opportunity under oath to express his contentions.  Additional sources of evidence which might support his appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records and all available post-service medical records identified by the Veteran have been obtained for review.  The Veteran testified in 2013 that he only receives VA medical care for his service-connected disabilities, and careful review of the file shows that VA medical records dated from 2006 through 2016 have been obtained for review.  The Veteran has been provided with VA examinations pertinent to the issues decided here.  These medical examinations are adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on these claims.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).



Analysis

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.   38 C.F.R. § 4.10.  Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question. 38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  The knees are considered to be major joints for VA rating purposes.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

Because this appeal has been ongoing for a lengthy period of time, nearly ten years, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  When the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Historically, service connection for bilateral patellofemoral syndrome and bilateral shin splints was granted effective following the Veteran's discharge from service.  A September 1992 RO decision implemented grants of service connection promulgated by the Board in June 1992.  Each individual disability was assigned a noncompensable, or zero percent, disability rating.  However, a 10 percent disability rating was assigned under the provisions of 38 C.F.R. § 3.324, to recognize the Veteran's multiple noncompensable disabilities.  

The Veteran filed for an increased disability rating in February 2007.  In an October 2007 RO decision, the RO granted a 10 percent disability rating for patellofemoral syndrome of the right knee and another 10 percent disability rating for the left knee, reflecting painful motion of each knee.  The RO continued the zero percent ratings assigned for the shin splints.  Granting disability-specific compensable ratings had the effect of cancelling the previously-assigned 10 percent rating based upon having multiple noncompensable service-connected disabilities.  The Veteran filed a timely notice of disagreement and subsequently perfected the instant appeal, with the intervening procedural history outlined above.  

Pursuant to the Veteran's February 2007 claim, he was given a VA examination in April 2007.  The Veteran reported that his knees and shins had gotten progressively worse since the inservice onset.  He was taking medication and using a cane due to pain, stiffness, and weakness in both knees.  He did not have dislocation, subluxation, effusion, locking, or flare-ups in the knees.  Range of motion measurements showed active and passive right knee motion from 0 to 135 degrees with pain beginning at 135 degrees.  There was no additional limitation of motion following repetition.  Active and passive left knee motion was from 0 to 125 degrees, with pain at 125 degrees.  Also noted upon clinical examination of both knees were crepitus, tenderness, painful movement, grinding, clicking and snapping, and weakness in the right knee.  Subpatellar tenderness of both knees was recorded.  The Veteran reported severe weekly flare-ups of shin pain which lasted for hours.  He stated he could stand for up to one hour and walk 1/4 of a mile.  Palpation revealed tenderness over the left medial tibia and minimal tenderness over the right tibia.  The examiner determined that the Veteran would have problems lifting and carrying, along with decreased strength and pain in his lower extremities.  An X-ray study was interpreted as showing well maintained joint spaces in both knees along with a normal tibia and fibula in both legs.  The examiner rendered a diagnosis of moderate degenerative joint disease in the left knee, and "very, very mild" degenerative joint disease in the right knee.  

In May 2007, the Veteran's wife submitted a statement to the effect that she had observed the Veteran's disabilities worsening over the years since his discharge from the Marine Corps, but that it had gotten much worse over the previous five years.  She described how the Veteran's pain affected his daily activities, such as preventing him from participating in his son's boy scouting activities, and in restricting him to a desk job.  She stated that she often had to rub the muscles of his legs to help subside the pain, and that he took daily medication to deal with his pain.  

In a May 2007 statement, the Veteran wrote that he had experienced an increase in pain and a decrease in his activity level over the prior few years.  He stated that he believed he would be unable to function but for the injections and medications he received from the VA clinic.

During the March 2011 hearing on appeal, the Veteran testified that sharp pains in his shins rendered it difficult for him to stand or walk for long periods of time.  He relied upon the injections which he received in his arm for pain relief.  He also testified that his left shin and knee were worse than his right shin and knee.  

The Veteran was provided with a VA examination in June 2012.  Range of right knee motion was from 0 to 135 degrees, with no objective evidence of painful motion.  Left knee motion was also from 0 to 135 degrees with no evidence of painful motion.  The examiner felt that this range of motion was normal for the Veteran in light of his age, his thick thighs and thick calves.  Repetitive use testing also yielded a range of motion from 0 to 135 in both legs.  The examiner identified the Veteran's functional loss in his left knee as pain, with no functional loss in the right knee.  Tenderness to palpation of the left knee only was noted.  Muscle strength and stability testing was normal for both knees.  There was no evidence or history of subluxation or dislocation.  With regard to the Veteran's shin splints, the examiner noted that the Veteran's shins ached but the clinical examination was normal.  The Veteran reported that he wore a left patellar stabilizer constantly.  The examiner reviewed X-rays taken in 2007 and noted that no arthritis was shown and the Veteran's shins were also radiologically normal.  The examiner rendered diagnoses of patellofemoral syndrome of the left knee, a normal right knee, and resolved bilateral shin splints with no residuals.  

During the September 2013 hearing on appeal, the Veteran testified that his knee and shin problems limited his life in many ways.  For instance he did not bowl anymore, and could not do as many activities with his children as he would like.  He again explained that he made less money doing office work in the personnel department of a local school system than he could make if he were able to work in the offshore oil industry.  

VA treatment records reflect that the Veteran has been prescribed multiple anti-inflammatory and anti-rheumatic medications for pain over the years that this appeal has been active, and also was given intramuscular steroid injections for knee and ankle pain.  

Recent medical records show that in 2016, the Veteran received physical therapy for back pain and left hip pain, but not for his knees or shins.  The VA issued a new left knee brace in April 2016, when the Veteran reported that his older brace had worn out.  He was also issued a TENS unit for relief of left hip pain in April 2016.

The Veteran reported for a May 2016 VA examination.  He told the examiner that he has knee pain when getting out of the car or after sitting for more than thirty minutes.  He stated he could not cross his legs without having aching in his leg bone and that he had pain in his shins and knees with walking less than two blocks.  He also reported that his knees and shins had worsened during the prior year, and he had recently developed left hip pain as well.  He also had been taking Tylenol PM to dull his knee pain so he could sleep at night for the prior several years.  

Upon clinical examination, range of right knee motion was from 0 to 130 degrees of flexion and 130 to 0 degrees of extension, all motions without pain.  The examiner deemed that the range of motion itself did not contribute to functional loss.  There was no evidence of pain with weight bearing and no pain on palpation of the joint or associated soft tissue.  Crepitus was observed.  The left knee had flexion from 0 to 110 degrees and extension from 110 to 0 degrees.  The examiner deemed that the range of motion itself did not contribute to functional loss.  In the left leg, the examiner did detect evidence of pain with weight bearing and of localized tenderness on palpation of the inferior aspect of the patella.  The left knee also manifested crepitus.  The Veteran was able to perform repetitive use testing with no additional functional loss in both knees.  The examiner felt that the examination results were medically inconsistent with the Veteran's own description of his functional impairment, because the Veteran's right knee examination was essentially normal except for the crepitus.  With regard to the left knee, the examiner felt that the examination results were consistent with the Veteran's own assessment.  The examiner also deemed that left knee pain would limit the Veteran's functional ability with repeated use over time.  No additional factors other than pain and crepitus were identified which contributed to disability of either knee.  Imaging studies were interpreted as showing degenerative arthritis and mild retropatellar narrowing consistent with chronic patellofemoral pain syndrome in both knees.  

With regard to other factors besides range of motion, the May 2016 examiner determined that the Veteran had normal muscle strength in both legs, with no muscle atrophy.  There was no history of or current subluxation or instability.  Joint stability testing showed no instability in either knee.  The Veteran reported effusion in the knees three to four times a month.  With regard to his shin splints, the Veteran reported that he had aching in both shins, worse on the left, when he walked less than two blocks.  The examiner noted that the Veteran's shin splints affected both legs and also affected the range of motion of his knees, but not of his ankles.   

Under the provisions of Diagnostic Codes 5003 and 5010, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of knee motion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable, limitation of extension to 10 degrees is rated as 10 percent disabling, limitation of extension to 15 degrees is rated as 20 percent disabling, limitation of extension to 20 degrees is rated as 30 percent disabling, limitation of extension to 30 degrees is rated as 40 percent disabling, and limitation of extension to 45 degrees is rated as 50 percent disabling.  Plate II in 38 C.F.R. § 4.71 provides a pictorial depiction of knee flexion and extension between zero and 140 degrees.

Impairment of the tibia and fibula resulting in nonunion of the bones, with loose motion so as to require a brace is rated as 40 percent disabling.  Malunion of the tibia and fibula with marked knee or ankle disability is rated as 30 percent disabling.  Malunion of the tibia and fibula with moderate knee or ankle disability is rated as 20 percent disabling.  Malunion of the tibia and fibula, with slight knee or ankle disability is rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran's knees and shins are currently rated under Diagnostic Code 5099-5024 for his knees, and Diagnostic Code 5099-5269 for shin splints.  These Diagnostic Codes have been in place since the initial grant of service connection many years ago.  These built-up rating codes refect the rater's attempt to arrive at the best criteria for rating a disability which does not specifically appear in the rating schedule.  38 C.F.R. § 4.27.  Diagnostic Code 5024 refers to tenosynovitis and is rated based upon limitation of knee motion, while Diagnostic Code 5269 no longer exists following a revision in the rating schedule since service connection was granted.  On careful review, the Board determines that more appropriate Diagnostic Criteria for the Veteran's knees and shins should be used in this case.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the RO has in fact already rated the Veteran's service-connected knee disability under the provisions of Diagnostic Code 5003, although they did not change the listing on the code sheet, which as of 2011, still contains the description of the Veteran's knee disabilities as patellofemoral syndrome, rated under Diagnostic Code 5099-5024.  Because the currently-assigned 10 percent disability rating for each of the right and left knees was assigned based on the provision that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion, this rating was assigned under the auspices of Diagnostic Code 5003.  For the reasons explained below, a higher disability rating is not available under any other Diagnostic Codes pertaining to the knees, so the rating under Diagnostic Code 5003 is not only appropriate, but more beneficial to the Veteran.  Therefore, when this case is returned to the RO, only a change to the code on the rating code sheet is necessary.  

Shin splints are often rated as analogous to impairment of the tibia and fibula as provided by Diagnostic Code 5262.  Following thorough review of his assertions and his medical records, the Board sees nothing in the Veteran's fact pattern to warrant rating his shin splints under any other provision.  Review of the report of the VA examination conducted in July 1991 shows that the examiner noted that the Veteran's tibial crests were irregular to touch as if there had been an inflammatory process at some point in the past.  Thus, this would appear to represent impairment of the tibia.  Most of the other Diagnostic Codes pertaining to the leg area have to do with disability of the joints:  the hips, knees, ankles.  The Veteran's shins are not joints and especially as the tibial irregularities were noted following service, the Code which pertains to impairment of the tibia is more appropriate.  Rating them under Diagnostic Code 5262 also avoids any potential problems with pyramiding since the Veteran's service-connected knee impairment is rated upon the resulting joint pathology.  The Board notes that in assigning an appropriate rating, the policy against "pyramiding" of disability awards enumerated by 38 C.F.R. § 4.14 must be considered.  In other words, while several diagnostic codes may apply in the instant case, "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet.App. 203, 206 (1993).  
 
Other Diagnostic Codes involving the knee and leg pertain to conditions the Veteran fortunately does not have, such as ankylosis, subluxation or lateral instability, dislocated cartilage, and acquired genu recurvatum.  Therefore, we will proceed to rate the Veteran's right and left knee disability under the provisions of  Diagnostic Codes 5003 and to rate his shin splints under the provisions of Diagnostic Code 5262.  In this regard, we note the Veteran's hearing testimony that he feels some instability; however, no knee instability or precursor factors for instability was shown during any clinical examination.  

Turning to the Veteran's patellofemoral syndrome, review of the range of motion measurements taken over the years reveals that he has entirely normal extension of both knees, at 0 percent on every measurement throughout the appeal period.  Therefore, a compensable disability rating for limitation of extension under Diagnostic Code 5261 is not warranted for either knee.  

With regard to the Veteran's knee flexion, he manifested close to normal knee flexion throughout the appeal period, as the most limited measurement was 110 degrees of flexion with pain as recorded during the May 2016 VA examination.  Thus, a compensable disability rating for limitation of knee flexion is not warranted for either knee under the provisions of Diagnostic Code 5260.  

However, the Board finds that the 10 percent disability rating for each knee which is currently in effect under the provisions of Diagnostic Code 5003 more nearly reflects the Veteran's level of knee impairment.  He has degenerative joint disease and crepitus in both knees, with some limitation of motion and pain upon motion and use.  Additionally supporting this rating are factors including the Veteran's testimony as to his reduced function, his wife's statements regarding his limitations, his regular visits to VA for treatment of knee pain, to include the steroid injections and pain medication, and knee braces.  A higher disability rating is not warranted under the terms of Diagnostic Code 5003 because the Veteran has not shown incapacitating exacerbations because of his knee pain.  We observe that the Veteran's knee pain is well-documented in the record; however, it does not appear that he has weakened movement, excess fatigability or incoordination involving either knee.  No instability has been shown in a clinical setting either.  It would appear that he has nearly normal excursion, strength, speed, coordination and endurance, in terms of the effect his knees have upon ambulation.  The most recent VA examination in 2016 yielded the examiner's opinion that pain and crepitus were the most significant symptoms in both knees, although the Veteran's left knee pain would limit his functioning over time.  Viewed in totality, this disability picture is more consistent with the criteria for a 10 percent in both knees, rated separately and combined, not added, as per the terms of Diagnostic Code 5003.

The Board holds that the currently-assigned noncompensable disability rating for the Veteran's shin splints should be increased to a 10 percent disability rating.  It appears that the Veteran's main complaints throughout the appeal period are pain in his shins, which is partially relieved by massages from his wife, and pain upon walking.  In April 2007, tenderness over the shins was noted on examination.  In March 2011, the Veteran testified that he experiences sharp pains in the shins.  His tibia bones have been normal upon X-ray during the appeal period.  Although we acknowledge the 1991 findings of irregular tibial crests upon palpation, no such findings have been recorded upon examination since that time.  The opinion of the June 2012 VA examiner that the Veteran's shin splints had resolved without residuals is directly contradicted by the Veteran's consistent complaints of pain shown over many years in his outpatient records.  In May 2016, the VA examiner opined that the Veteran's shin splints affected both legs and also affected the range of motion of his knees, but not his ankles.  We note that the Veteran's range of left knee motion was somewhat decreased in May 2016, from a prior low point of 125 degrees to 110 degrees, which supports the examiner's conclusion.  However, since range of knee motion is separately compensated, such symptoms cannot support a higher rating for shin splints.  However, the examiner clearly concluded the shin splint disability affected the legs, contrary to the prior examiner who concluded there was no residual disability.  According the Veteran every benefit of the doubt, the Board holds that a 10 percent disability rating for each leg due to shin splits is warranted based upon a slight disability.  Separate from the knee symptoms, the Veteran has consistently complained of pain and aching in the legs due to shin splints, and his statements are credible.  A compensable rating will address the functional impairments he has described in standing and walking.  A higher disability rating is not warranted, however, absent medical evidence to the effect that his shin splints have more than a slight impact upon his functioning.  

Extra-schedular consideration

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required, the Board has considered the functional impairments and pain associated with the Veteran's disabilities when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's disabilities and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's service-connected disabilities have at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007). 

Disability ratings are for average impairment; regardless of the Veteran's particular occupational choice.  38 C.F.R. §§ 3.321, 4.1.  Thus, while the Veteran's argument that he could make more money in an occupation which required use of his knees than he does in his office job might be accurate, under the law, it does not constitute a basis for the award of either a higher schedular disability rating or an extra-schedular disability rating.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).












Continued on next page



ORDER

A disability rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

A disability rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

A 10 percent disability rating for right shin splints is granted, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent disability rating for left shin splints is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


